Metcalf, J.
The defendant has been convicted without any proof of the charge in this complaint. That charge is, that on the 3d of October 1861, at Grafton, the defendant owned and kept a dog without causing it to be “ numbered, collared, registered and described, according to law.” He is not charged with owning or keeping a dog without causing it to be licensed. Yet all the evidence, on which the bill of exceptions shows that he was found guilty, was his admission that he purchased a dog in June and kept it till October, without causing it to be licensed without any admission of either of the matters of neglect alleged against him in the complaint. The verdict must therefore be set aside and a new trial granted.
*585But if, on a new trial, the evidence shall be that the defendant first owned or kept a dog in June 1861 — though there shall also be evidence that he kept it without causing it to be “ numbered, registered and described ” — he cannot be lawfully convicted.
The provision of the Gen. Sts. c. 88, § 52, is, that “ every owner or keeper of a dog shall annually, on or before the thirtieth day of April, cause it to be registered, numbered, described and licensed for one year from the first day of the ensuing May.” The defendant, therefore, if he did not own or keep a dog until after the 30th of April 1861, was not required to cause it to be registered, licensed, &e., before the 30th of April 1862. If he had caused these things to be done on the last mentioned day, he would have incurred no penalty for not causing them to be done sooner. The registering, licensing, &c., are required to be done only once in a year, on some day before the 1st of May. He who owned the dog on that day incurred the statute penalty of ten dollars, if neither he nor a prior owner had caused it to be previously registered, numbered, described and licensed. Gen. Sts. c. 88, §§ 55, 56.

Exceptions sustained.